          Case 6:20-cv-06391-CJS Document 25 Filed 01/19/21 Page 1 of 2

                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NEW YORK
                                     Case No. 6:20-cv-06391-CJS




  DANIELA VELEZ, individually and on behalf
  of all others similarly situated,
                                                      CLASS ACTION
                        Plaintiff,

                            v.

  CLEANCHOICE ENERGY, INC., a Maryland
  company,

                     Defendant.


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Daniela Velez and

Defendant Cleanchoice Energy, Inc. hereby stipulate to the dismissal of this action with prejudice

as to Plaintiff’s individual claims, with each party to bear its own attorneys’ fees and costs.

       So Stipulated.

                                              Respectfully submitted,


Dated: January 15, 2021                 By:   s/ Todd S. Garber
                                              Todd S. Garber
                                              Greg Blankinship
                                              FINKELSTEIN, BLANKINSHIP,
                                              FREI-PEARSON & GARBER, LLP
                                              One North Broadway, Suite 900
                                              White Plains, NY 10601
                                              T: 914-298-3283
                                              tgarber@fbfglaw.com
                                              gblankinship@fbfglaw.com

                                              Avi R. Kaufman
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, Florida 33127
                                              Telephone: (305) 469-5881
          Case 6:20-cv-06391-CJS Document 25 Filed 01/19/21 Page 2 of 2




                                     Email: kaufman@kaufmanpa.com

                                     Robert Ahdoot
                                     Christopher Stiner
                                     Ahdoot & Wolfson, PC
                                     10728 Lindbrook Drive
                                     Los Angeles, CA 90024
                                     T: 310-474-9111
                                     rahdoot@ahdootwolfson.com
                                     cstiner@ahdootwolfson.com

                                     Attorneys for Plaintiff and the putative Class

                               By:   /s/ Whitney M. Smith
                                     Lauri A. Mazzuchetti (pro hac vice)
                                     Whitney M. Smith
                                     KELLEY DRYE & WARREN LLP
                                     One Jefferson Road
                                     2nd Floor
                                     Parsippany, NJ 07054
                                     Tel: (973) 503-5900
                                     Fax: (973) 503-5950
                                     lmazzuchetti@kelleydrye.com
                                     wsmith@kelleydrye.com

                                     Attorneys for Defendant CleanChoice Energy, Inc.



SO ORDERED.

Dated: January 19, 2021
       Rochester, New York

Signed:


_______________________
CHARLES J. SIRAGUSA
United States District Judge




                                        2
